        Case 1:19-cr-10080-NMG Document 2251 Filed 09/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

         v.
                                                         Cr. No. 19-10080-NMG
 GREGORY COLBURN, et al.,

         Defendants.

     DEFENDANT GAMAL ABDELAZIZ’S MOTION TO INTRODUCE EXHIBIT


       Defendant Gamal Abdelaziz respectfully moves this Court to admit Exhibit 1288, which

is a communication between two admissions officers, Kelsey Bradshaw and Alexander

Alvendia-Wienkers about Sabrina Abdelaziz’s admission to USC. The government has objected

to the introduction of this exhibit but the objection is meritless. The Court is inviting the

government to commit reversible error by not permitting this document to be entered in

evidence.

       The document is authentic because the government and the Defendants have stipulated

that emails between USC personnel are authentic. Dkt. 2163. There is proper foundation with

Ms. Chassin because she was the supervisors of these admissions officers. Ms. Chassin does not

need personal knowledge of this document for the undersigned to enter the document in

evidence.

       The document is relevant because it is about Sabrina Abdelaziz’ s admission to USC.

       Finally, the document is most certainly not hearsay and it is reversible error to exclude

the document on that grounds. The document is not offered for the truth of the matter asserted; it

is offered for the state of mind of USC’s Department of Admission, which the government

has repeatedly stated is the victim of the Defendants’ alleged conspiracy. The truth of the
        Case 1:19-cr-10080-NMG Document 2251 Filed 09/21/21 Page 2 of 2




matter asserted in the communication is that Ms. Abdelaziz is an actual athlete—that is most

certainly not the purpose of its admission.



 Dated: September 21, 2021                      Respectfully submitted,

                                                GAMAL ABDELAZIZ

                                                By his attorneys,

                                                /s/ Brian T. Kelly
                                                Brian T. Kelly (BBO # 549566)
                                                Joshua C. Sharp (BBO # 681439)
                                                Lauren a. Maynard (BBO # 698742)
                                                NIXON PEABODY LLP
                                                53 State Street
                                                Boston, MA 02109
                                                (617) 345-1000
                                                bkelly@nixonpeabody.com
                                                jsharp@nixonpeabody.com
                                                lmaynard@nixonpeabody.com

                                                Robert Sheketoff (BBO # 457340)
                                                One McKinley Square
                                                Boston, MA 02109
                                                617-367-3449



                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically on September 21,
 2021, and thereby delivered by electronic means to all registered participants as identified on
 the Notice of Electronic Filing.

                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp
